



EXECUTION COPY
BORROWER ASSUMPTION AGREEMENT
This Borrower Assumption Agreement (this “Agreement”), dated as of December 3,
2019, is between Cimpress plc, a public company with limited liability
incorporated in Ireland with its registered address at Building D, Xerox
Technology Park, Dundalk, Co. Louth and having registered number 607465 (“New
Cimpress”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”) for itself and the Lenders under the Credit Agreement referred to below
(the “Lenders”).


RECITAL:


Cimpress N.V., a naamloze vennootschap organized under the laws of the
Netherlands (“Cimpress N.V.”), the Subsidiary Borrowers party thereto from time
to time, the Lenders party thereto from time to time and the Administrative
Agent are parties to that certain Credit Agreement, dated as of October 11,
2011, as amended and restated as of February 8, 2013 and as further amended and
restated as of July 13, 2017 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”), under which the
Lenders may from time to time provide certain financial accommodations to
Cimpress N.V. Pursuant to an Order of the High Court of Ireland (the “High Court
Order”) dated on or about 3 December 2019 approving the cross border merger by
acquisition of Cimpress N.V. into New Cimpress under the terms and conditions
set out in the common draft terms of merger dated 17 September 2019, the assets
and liabilities of Cimpress N.V. were transferred by universal succession of
title to New Cimpress at the Effective Time (as defined below) in consideration
for the allotment and issue of ordinary shares in New Cimpress to the
shareholders of Cimpress N.V. (the “Merger”). With effect from the Effective
Time, Cimpress N.V. has been dissolved and New Cimpress has remained as the
surviving entity. Immediately at the Effective Time, New Cimpress will become
the Company and a Borrower under the Credit Agreement. Pursuant to the Merger,
New Cimpress will assume (the “Assumption”) all rights, obligations and
liabilities of Cimpress N.V. including without limitation as the Company, a
Borrower and a Loan Party under the Credit Agreement and the other Loan
Documents.


AGREEMENT


In consideration of the mutual promises and covenants contained in this
Agreement and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows.


SECTION 1. Definitions. Capitalized terms defined in the Credit Agreement and
not defined herein are used herein (including in the Recital hereto) with the
meanings so defined.


“Effective Time” means 4:15 p.m. Eastern Standard Time, immediately after the
close of trading on NASDAQ, on 3 December 2019 or such other date as may be
agreed by New Cimpress and Cimpress N.V., subject to the approval of the Irish
High Court.


SECTION 2. Assumption. Effective immediately upon satisfaction of the conditions
precedent set forth in Section 3 below (the time at which all such conditions
are satisfied being the “Assumption Date”), New Cimpress acknowledges and agrees
that, by operation of law and pursuant to the Merger it has succeeded to, and
hereby ratifies that it assumes from Cimpress N.V., all of its rights, title and
interests and duties, liabilities and obligations, including as the Company, as
a Borrower and as a Loan Party under the Credit Agreement and the other Loan
Documents, and New Cimpress hereby irrevocably and unconditionally accepts such
rights, title and interests and assumes such duties, liabilities and obligations
from Cimpress N.V. on the Assumption Date on the terms contained herein,
including, without limitation, (i) any claims, liabilities or obligations
arising from any failure of Cimpress N.V. to perform any of its covenants,
agreements, commitments and/or obligations, as the Company, a Borrower and/or as
a Loan Party, which were to be performed prior to the date hereof under the
Credit Agreement or any other Loan Document and (ii) all claims or liabilities
of Cimpress N.V., in its capacity as the Company, a Borrower and/or as a Loan
Party, with respect to the Loans or any Commitments and other Obligations under
the Credit Agreement. New Cimpress hereby confirms and agrees that (i) the
Credit Agreement and the other Loan Documents are, and shall continue on and
after the Assumption Date to be, in full force and effect in accordance with
their respective terms and are hereby ratified and confirmed by New Cimpress in
all respects, (ii) that the Collateral Documents to which Cimpress N.V. was a
party and all of the Collateral described therein secure and shall continue on
and after the Assumption Date to secure the payment of the Secured Obligations,
(iii) that nothing in this Agreement or the transactions contemplated hereby
shall constitute a novation of any of the Secured Obligations and (iv) each
reference to Cimpress N.V. in the Credit Agreement or any other Loan Document as
the Company, a Borrower and/or a Loan Party or otherwise shall, from and after
the date hereof, be deemed a reference to New Cimpress.


SECTION 3. Conditions of Administrative Agent’s Consent. The Administrative
Agent hereby consents to the Merger and the Assumption as being the “Permitted
Corporate Reorganization” under the Credit Agreement, such consent effective as
of the first date on which each of the following conditions shall have been
satisfied:


3.1    Merger. The Merger shall have occurred at the Effective Time pursuant to
the Order of the High Court of Ireland on or about 3 December 2019 referred to
in the Recitals.


3.2    Agreement. The Administrative Agent shall have received counterparts of
this Agreement duly executed by New Cimpress and the Administrative Agent.


3.3    Consent and Reaffirmation. The Administrative Agent shall have received
counterparts of the Consent and Reaffirmation attached as Exhibit A hereto duly
executed by the Guarantors.


3.4    Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Assumption Date) of (i) Matheson, Irish counsel for New Cimpress and (ii)
Morgan Lewis Bockius LLP, U.S. counsel for New Cimpress, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and covering
such matters relating to New Cimpress, this Agreement, the Credit Agreement or
the Transactions as the Administrative Agent shall reasonably request. The
Company hereby requests such counsels to deliver such opinions.


3.5    Certificates. The Administrative Agent shall have received (i) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization and existence of New Cimpress,
the authorization of the Merger, the Assumption, the Transactions and any other
legal matters relating to New Cimpress, the Loan Documents or the Transactions
and (ii) a certificate, dated the Assumption Date and signed by a director of
New Cimpress, certifying (x) the Merger has occurred pursuant to the High Court
Order and (y) the Merger does not have a material adverse effect on the credit
support for the Transactions and on the credit profile of the Company and the
Guarantors taken as a whole, in the case of the foregoing clauses (i) and (ii)
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
    
3.6    Other Documentation. The Administrative Agent shall have received such
Irish Collateral Documents and related corporate documents and legal opinions as
it shall have reasonably requested from New Cimpress and its Subsidiaries
organized under the laws of Ireland.


3.7    Beneficial Ownership. The Administrative Agent shall have received, to
the extent New Cimpress qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the date hereof, a
Beneficial Ownership Certification in relation to New Cimpress.


3.8    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Assumption Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company under the Credit Agreement.


SECTION 4. Representations and Warranties. New Cimpress hereby represents and
warrants that:


4.1    Organization. It is duly organized, validly existing under the laws of
the jurisdiction of its organization, as the case may be, and it has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement, the Credit Agreement and the other Loan Documents.


4.2    Authorization; Enforceability. The execution, delivery and performance of
this Agreement and under the Credit Agreement and the other Loan Documents are
within the organizational powers of such Person, and have been duly authorized
by all necessary organizational actions and, if required, actions by equity
holders. This Agreement has been duly executed and delivered by each such Person
and each of this Agreement, the Credit Agreement and the other Loan Documents
constitutes a legal, valid and binding obligation of such Person, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


4.3    Governmental Filings; No Conflicts. The due execution, delivery or
performance by such Person of this Agreement, the Credit Agreement and the other
Loan Documents (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for (i)
filings necessary to perfect Liens created pursuant to the Loan Documents and
(ii) registration of the particulars of the Collateral Documents dated on or
about the date of this Agreement at the Companies Registration Office in
Ireland, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of such Person or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by such Person or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of such Person or any of its Subsidiaries, other than Liens created
under the Loan Documents.


4.4    Financial Assistance. The execution of this Agreement and the performance
of the transactions contemplated hereby and by the Credit Agreement and the
other Loan Documents do not involve the giving of any financial assistance by
any such Person to a third party in connection with the acquisition of shares in
its capital or that of its parent company that is not permitted under any
relevant law or regulation.


4.5    Permitted Corporate Reorganization. The Merger and the Assumption
constitute the “Permitted Corporate Reorganization” permitted pursuant to the
terms of the Credit Agreement.


SECTION 5. Further Assurances. New Cimpress agrees to execute and deliver such
other instruments and documents and to take such other actions as the
Administrative Agent may reasonably request in connection with the transactions
contemplated by this Agreement, the Credit Agreement and the other Loan
Documents.


SECTION 6. Notices. All notices and other communications required to be given or
made to New Cimpress under this Agreement, the Credit Agreement or any other
Loan Document shall be given or made in accordance with Section 9.01 of the
Credit Agreement.


SECTION 7. General. This Agreement is a Loan Document. This Agreement, the
Credit Agreement and the other Loan Documents constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and supersede all
current and prior agreements and understandings, whether written or oral, with
respect to such subject matter. Except as expressly set forth herein, all terms
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed. The invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of any other term or provision hereof, and any invalid or
unenforceable provision shall be modified so as to be enforced to the maximum
extent of its validity or enforceability. This Agreement is not intended to and
shall not confer any rights or remedies upon any Person other than the parties
hereto, the Lenders and their respective successors and assigns; provided that
New Cimpress shall not have any right to assign any rights, obligations or
liabilities hereunder except in accordance with the terms of the Credit
Agreement. No Person other than the parties hereto, the Lenders and their
respective successors and assigns will have or be construed to have any legal or
equitable right, remedy or claim under, in respect of, or by virtue of this
Agreement. The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the other Loan Documents or any other documents, instruments and agreements
executed and/or delivered in connection therewith.


SECTION 8. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Credit Agreement.


SECTION 9. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


SECTION 10. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 11. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York. New Cimpress hereby submits
to the exclusive jurisdiction of any United States federal or New York State
court sitting in the City of New York in any action or proceeding arising out of
or relating to this Agreement and New Cimpress hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any such court and irrevocably waives any objection it may now or hereafter
have as to the venue of such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum.


[The remainder of this page is intentionally blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.




CIMPRESS PLC



By:/s/Kathryn Leach
Name: Kathryn Leach
Title: Attorney








JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By:/s/Daglas P. Panchal
Name: Daglas P. Panchal
Title: Executive Director





EXHIBIT A
Consent and Reaffirmation




Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Borrower Assumption Agreement in respect of the Credit Agreement, dated as of
October 21, 2011, as amended and restated as of February 8, 2013 and as further
amended and restated as of July 13, 2017 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among Cimpress N.V. (“Cimpress N.V.”), Vistaprint Limited,
Cimpress Schweiz GmbH, Vistaprint B.V. and Cimpress USA Incorporated
(collectively, the “Subsidiary Borrowers”), the financial institutions from time
to time party thereto (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), which Borrower Assumption Agreement is dated as of
December 3, 2019 and is by and among Cimpress plc (“New Cimpress”) and the
Administrative Agent (the “Assumption Agreement”). Capitalized terms used in
this Consent and Reaffirmation and not defined herein shall have the meanings
given to them in the Credit Agreement or in the Assumption Agreement, as
applicable.
Each of the undersigned (i) acknowledges and agrees that by operation of law and
pursuant to the Merger New Cimpress has succeeded to, and assumed from Cimpress
N.V., all of Cimpress N.V.’s rights, title and interests and duties, liabilities
and obligations, including as the Company, as a Borrower and as a Loan Party
under the Credit Agreement and the other Loan Documents, and New Cimpress has
irrevocably and unconditionally accepted such rights, title and interests and
assumed such duties, liabilities and obligations from Cimpress N.V. on the
Assumption Date, (ii) consents to the Assumption Agreement, (iii) acknowledges
and agrees that each reference to Cimpress N.V. in the Credit Agreement or any
other Loan Document as the Company or a Borrower shall, from and after the
Assumption Date, be deemed a reference to New Cimpress, and (iv) reaffirms the
terms and conditions of the Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Guaranty and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.
All references to the Credit Agreement contained in the above‑referenced
documents shall be a reference to the Credit Agreement as modified by the
Assumption Agreement and as the same may from time to time hereafter be amended,
modified or restated. Each party hereto hereby submits to the exclusive
jurisdiction of any United States federal or New York State court sitting in the
City of New York in any action or proceeding arising out of or relating to this
Consent and Reaffirmation and each party hereto hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any such court and irrevocably waives any objection it may now or hereafter
have as to the venue of such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum.


Dated December 3, 2019


[Signature Page Follows]



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.




CIMPRESS USA INCORPORATED,
as a Guarantor
By:/s/Sean Quinn
Name: Sean Quinn
Title: President





CIMPRESS WINDSOR CORPORATION,
as a Guarantor
By:/s/Sean Quinn
Name: Sean Quinn
Title: Treasurer


VISTAPRINT NETHERLANDS B.V.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


WEBS, INC.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: President and Treasurer


CIMPRESS INVESTMENTS B.V.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director




CIMPRESS JAMAICA LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


CIMPRESS DEUTSCHLAND GMBH,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


NATIONAL PEN PROMOTIONAL HOLDINGS LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Director


NATIONAL PEN PROMOTIONAL PRODUCTS LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Director




VISTAPRINT LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: President and Chairman


CIMPRESS SCHWEIZ GMBH,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


VISTAPRINT B.V.,
as a Guarantor
By: /s/Sean Quinn
Title: Managing Director




CIMPRESS AUSTRALIA PTY LIMITED,
as a Guarantor
 
 
By:
/s/Bruce Maxwell Hamilton
 
 
Name: Bruce Maxwell Hamilton
 
 
Title: Managing Director
 
 
 
 



CIMPRESS IRELAND LIMITED,
as a Guarantor
By:/s/Marcus Wisznievski
Name: Marcus Wisznievski
Title: Director


CIMPRESS ITALY S.R.L.,
as a Guarantor
By:/s/Douglas Glucroft
Name: Douglas Glucroft
Title: Executive Director


PIXARTPRINTING S.P.A.,
as a Guarantor
By:/s/Douglas Glucroft
Name: Douglas Glucroft
Title: Executive Director






CIMPRESS JAPAN CO. LTD.,
as a Guarantor
 
 
By:
/s/Keiko Son
 
Name: Keiko Son
 
Title: Representative Director
 
 



CIMPRESS UK LIMITED,
as a Guarantor
By:/s/Paul McDermott
Name: Paul McDermott
Title: Managing Director


VISTAPRINT CORPORATE SOLUTIONS INCORPORATED,
as a Guarantor
By:/s/Paul McDermott
Name: Paul McDermott
Title: Vice President and Secretary


 
 
CIMPRESS USA MANUFACTURING INCORPORATED,
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/Kevin Lane
 
 
 
 
Name: Kevin Lane
 
 
 
 
Title: Sr. Director of Finance
 
 
 
 
 







NATIONAL PEN CO. LLC,
as a Guarantor
 
 
By:
/s/Richard Obrigawitch
 
Name: Richard Obrigawitch
 
Title: CFO/COO
 
 









NATIONAL PEN TENNESSEE LLC,
as a Guarantor
 
 
By:
/s/Richard Obrigawitch
 
Name: Richard Obrigawitch
 
Title: CFO/COO





NP CORPORATE SERVICES LLC,
as a Guarantor
 
 
By:
/s/Richard Obrigawitch
 
Name: Richard Obrigawitch
 
Title: CFO/COO
 
 



TRADEPRINT DISTRIBUTION LIMITED,
as a Guarantor
By:/s/Charlene Douglas
Name: Charlene Douglas
Title: Managing Director




WIRMACHENDRUCK GMBH,
as a Guarantor
By:/s/Thomas Stönner
Name: Thomas Stönner
Title: CFO and Authorized Signatory


BUILD A SIGN LLC,
as a Guarantor
By:/s/Kit Mellem
Name: Kit Mellem
Title: CFO






US-DOCS\110116606.6